Broyles, J.
Speaking for myself, the undisputed facts in this case, as disclosed by the record, show such a state of moral depravity on the part of the accused as to be almost unbelievable. It appears that the defendant, for money received, was an active party to the commission of adultery by his wife; but it was also undisputed that the criminal act occurred privately, at a place in the woods, where no one (except the defendant’s wife and her * coadulterer) saw it, and where no one was likely to see it. The accused richly deserves severe punishment, and it is with great reluctance that I agree to grant him a new trial, but under the law and the evidence we have no alternative. However, upon another trial and under a different accusation, it is probable that severe punishment can be administered to him; not adequate punishment, it is true (for that would be impossible under the facts of this case), but still sufficient perhaps to deter others from the commission of a like crime. As there are no accessories in misdemeanors, but all connected therewith are principals, the evidence in this case might warrant the defendant’s conviction of adultery, but it does not support a conviction of open lewdness and a notorious act of public indecency as charged. Judgment reversed.